Order entered July 31, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00339-CR

                                   VIVEK SHARMA, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 296-80989-2012

                                             ORDER
         The Court GRANTS appellant’s July 24, 2013 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE